Name: Commission Regulation (EC) No 744/2000 of 10 April 2000 rectifying Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal
 Type: Regulation
 Subject Matter: marketing;  animal product;  trade policy
 Date Published: nan

 Avis juridique important|32000R0744Commission Regulation (EC) No 744/2000 of 10 April 2000 rectifying Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and veal Official Journal L 089 , 11/04/2000 P. 0003 - 0003Commission Regulation (EC) No 744/2000of 10 April 2000rectifying Regulation (EEC) No 32/82 laying down the conditions for granting special export refunds for beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal(1), and in particular Article 33(12) thereof,Whereas:(1) Commission Regulation (EEC) No 32/82(2), as last amended by Regulation (EC) No 2326/97(3), lays down the conditions for granting special export refunds for beef and veal.(2) As a result of a drafting error, when Regulation (EEC) No 32/82 was last amended, by Regulation (EC) No 2326/97, the final sentence of the second subparagraph of Article 2(2) was deleted. That sentence should therefore be reintroduced into the text with effect from 3 December 1997, the date on which Regulation (EC) No 2326/97 entered into force.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1The following sentence is added to the second subparagraph of Article 2(2) of Regulation (EEC) No 32/82:"However, the competent authorities may authorise the wrapping of the products on condition that the identification mark or seal on each product, referred to in Article 3(2), still remains visible."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 3 December 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 April 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 21.(2) OJ L 4, 8.1.1982, p. 11.(3) OJ L 323, 26.11.1997, p. 1.